REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 May 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710375848.6 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claim 1 were known in the art as evidenced by Chittar et al (U.S. PG Pub. No. 2011/0235902) which discloses performing feature extraction step on all sample images to obtain all corresponding feature information (“intensity values of the respective cells”) and creating an index tree based on all of the feature information at ¶¶ [0067]-[0068], determining a sample image having a minimum distance based on the index tree (e.g., “k-d tree”) between the sample image’s feature information and feature information of the image to be searched at ¶¶ [0031], [0033], [0059], [0081], determining feature information includes determining whether the pixel locates within the outer frame (“bounding box”) of the main image (“foreground object”) at ¶ [0115], and calculating color and distance weights at ¶¶ [0121]-[0125], but does not disclose calculating a background weight wb and foreground weight Wt of the pixels or accumulating said Wt and said wb to variable mt and mb. Nor does the reference disclose getting the screening result of the pixel in the screening information of said 
Calculating the background weight wb and foreground weight Wt of the pixel and accumulating said Wt and said wb to variable mt and mb was known in the art as evidenced by Sinai et al (U.S. PG Pub. No. 2018/0228426) at ¶ [0042], but does not disclose creating an index tree based on this feature information. Nor does the reference disclose getting the screening result of the pixel in the screening information of said sample image or said image to be searched, if the screening result shows that the pixel is screened out, the pixel is not subjected to subsequent processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668